DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-14 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the method for commissioning an air conditioning system of a vehicle, comprising: (a) Reading in a target data record indicating a target vehicle state; (b) Recording an actual data record indicating an actual vehicle state by measuring at least one signal and/or communicating with at least one vehicle; c) Comparing the actual vehicle state with a target vehicle state; d) Activating at least one function of the air conditioning system only if the actual vehicle state corresponds to the target vehicle state of instant independent claim 1; and the air conditioning system for a vehicle, comprising: - a vehicle bus to which a plurality of vehicle components are connected, which transmits an actual data record via the vehicle bus that indicates an actual vehicle state; - a gateway device that is communicatively connected to the plurality of vehicle components via the vehicle bus, the gateway device is designed to compare the actual vehicle state with a target vehicle state, wherein a function of the gateway device is activated only if the actual vehicle state corresponds to the target vehicle state of instant independent claim 10.
The following references (EP-2688267-A1) to BEILKE U, and (DE-10241587-A1) to BOLTZ N; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1 and 10. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

08/12/2022